Citation Nr: 1617010	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-47 772	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as a rash "all over" to include on the back, chest, arms, and scalp.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to a compensable rating for dermatophytosis of the feet.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty from July 1977 to July 1981.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, as support for these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

The Board subsequently, in September 2014, remanded the claims to the RO via the Appeals Management Center (AMC) for further development.

Unfortunately, however, the Veteran since has died, in turn requiring summary dismissal of his appeal.


FINDING OF FACT

According to the Social Security Administration (SSA), the Veteran died in February 2016, before the Board promulgated a decision in this appeal.


CONCLUSION OF LAW

Because of his death during the pendency of this appeal, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the SSA, another Federal agency, the Veteran died in February 2016, before the Board promulgated a decision in this appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by the SSA as the required proof of the Veteran's death during the pendency of this appeal and before the Board promulgated a decision on the appeal of the claims of entitlement to service connection for a skin disability, claimed as a rash "all over" to include on the back, chest, arms, and scalp; entitlement to an initial compensable rating for bilateral hearing loss; and entitlement to a compensable rating for dermatophytosis of the feet.  

As the Veteran died during the pendency of this appeal, as a matter of law the appeal does not survive his death, and the appeal of the claims must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  This request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal of the claim of entitlement to service connection for a skin disability, claimed as a rash "all over" to include on the back, chest, arms, and scalp, is dismissed.  

The appeal of the claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.  

The appeal of the claim of entitlement to a compensable rating for dermatophytosis of the feet is dismissed.  



		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


